                    Case 1:19-cv-09439-PKC Document 200 Filed 02/18/20 Page 1 of 1


                          SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                  FOUR TIMES SQUARE
                                                                                                      FIRM/AFFILIATE OFFICES
                                               NEW YORK 10036-6522
                                                                                                             BOSTON
                                                                                                             CHICAGO
                                                     TEL: (2 I 2) 735-3000                                  HOUSTON
                                                     FAX: (2 I 2) 735-2000                                LOS ANGELES
                                                                                                           PALO ALTO
                                                       www.skadden.com                                  WASHINGTON, D.C.
   DIRECT DIAL                                                                                             WILMINGTON
(212) 735-3792                                                                                                 --------
                                                                                                             BEIJING
   DIRECT FAX
                                                                                                            BRUSSELS
(917) 777-3792
                                                                                                           FRANKFURT
   EMAIL ADDRESS
                                                                                                           HONG KONG
CHR1STOPHER.MALLOY@SKADDEN.COM                                                                               LONDON
                                                                                                             MOSCOW
                                                                                                             MUNICH
                                                                                                              PARIS
                                                                                                           SAO PAULO
                                                                  February 18, 2020                           SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                              TOKYO
                                                                                                            TORONTO




                   VIA ECF
                   The Hon. P. Kevin Castel
                   Daniel Patrick Moynihan
                   United States Courthouse
                   500 Pearl Street
                   New York, NY 10007-1312

                          RE:     SEC v. Telegram Group Inc., et al., 19-cv-9439(PKC) (S.D.N.Y.)

                   Dear Judge Castel:

                           We represent defendants Telegram Group Inc. and TON Issuer Inc
                   (collectively, "Defendants") in the above-referenced action. On February 13, 2020,
                   plaintiff Securities and Exchange Commission ("Plaintiff') filed an omnibus
                   opposition to Defendants' and third parties' motions to seal or redact certain exhibits
                   submitted in connection with the parties' pending motions.

                            A third party contacted the parties and requested to file its response to the
                   SEC's opposition by no later than Monday, February 24, 2020. The parties consent
                   to this request and respectfully request permission for Defendants and third parties to
                   file responses to the SEC's opposition by that date.

                                                                  Respectfully submitted,



                                                                  Christopher P. Malloy

                   cc:    All Counsel of Record (via ECF)
